IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                    MAY 21, 2002 Session

     PIONEER SUBDIVISION HOMEOWNERS ASSOCIATION, INC. v.
           PROFESSIONAL COUNSELING SERVICES, INC.

                   Direct Appeal from the Chancery Court for Dyer County
                   No. 00C438; The Honorable Ron E. Harmon, Chancellor



                   No. W2001-03053-COA-R3-CV - Filed October 31, 2002


This appeal arises from the Appellant’s purchase of a home in the Appellee’s subdivision which the
Appellant intended to use as a group home for mentally handicapped persons. The Appellee filed
a petition against the Appellant in the Chancery Court of Dyer County seeking injunctive relief. The
petition alleged that the subdivision’s restrictive covenant prohibited any business use or other use
of property in the subdivision other than a private residence or single family dwelling. The
Appellant filed an answer and counterclaim. Following a trial, the trial court denied the Appellee’s
request for an injunction. The trial court ordered that the Appellant include at least two residents of
the subdivision on the selection committee used to select residents for the group home. The trial
court stated that it retained jurisdiction of the case for enforcement of the judgment as needed upon
petition of either party.

         The Appellant appeals the trial court’s decision, including placing at least two residents of
the subdivision on the selection committee. For the reasons stated herein, we affirm in part, reverse
in part, and remand for further proceedings consistent with this opinion.


Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed in Part,
                            Reversed in Part and Remanded

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., joined and
HOLLY KIRBY LILLARD, J., concurred separately.

John W. Palmer, Jason L. Hudson, Dyersburg, TN, for Appellant

David A. Riddick, Jackson, TN, for Appellee

Paul G. Summers, Attorney General and Reporter, Pamela A. Hayden-Wood, Assistant Attorney
General, Nashville, TN, for Amicus Curiae, State of Tennessee
                                             OPINION

                                 I. Facts and Procedural History

         The Appellee, Pioneer Subdivision Homeowners Association, Inc. (“Homeowners
Association”), is a non-profit corporation which consists of owners of lots within Pioneer
Subdivision in Dyersburg, Tennessee. The Appellant, Professional Counseling Services, Inc.
(“Professional Counseling”) purchased a home located on lot twenty-three in the Pioneer
Subdivision. On August 18, 2000, Homeowners Association filed a petition against Professional
Counseling in the Chancery Court of Dyer County to enforce a restrictive covenant. The petition
sought injunctive relief to prevent Professional Counseling from using the home as a group home
for mentally handicapped persons and guardians. The petition relied on a Pioneer Subdivision
restrictive covenant which prohibits any business use or other use of property in the subdivision
other than a private residence or single family dwelling. The petition also relied on a Dyersburg
zoning ordinance which prohibits group homes and nursing homes in residential areas.

        On September 5, 2000, Professional Counseling filed an answer and counterclaim alleging
violations of the Fair Housing Act and section 13-24-101, et seq. of the Tennessee Code. The
counterclaim sought damages and an injunction restraining Homeowners Association from
interfering with the group home. On September 14, 2000, Homeowners Association filed an answer
to the counterclaim. On October 31, 2000, Professional Counseling submitted interrogatories,
requests for admission, and requests for production of documents to Homeowners Association.
Professional Counseling also submitted their answers to interrogatories and requests for production
of documents. On December 18, 2000, Homeowners Association filed a motion to compel discovery
alleging that Professional Counseling’s answers to interrogatories were inadequate. Also on
December 18, 2000, Professional Counseling filed a motion for a protective order limiting the scope
of discovery arguing that the additional discovery information sought by Homeowners Association
was irrelevant. On December 19, 2000, the trial court held a hearing on the two motions. On
January 16, 2001, the trial court entered an order limiting the scope of interrogatories and requests
for production of documents as to the financial status and records of Professional Counseling.

        On March 20, 2001, the trial was held. On April 20, 2001, the trial court entered an order
denying Homeowners Association’s request for an injunction. The trial court ordered Professional
Counseling to include at least two residents of Pioneer Subdivision on the selection committee used
to select residents for the group home. The trial court stated that it retained jurisdiction of the case
for enforcement of the judgment as needed upon petition of either party. On May 18, 2001,
Professional Counseling filed a motion to alter or amend judgment. On July 23, 2001, the trial court
entered an order denying the motion to alter or amend judgment. On August 23, 2001, Homeowners
Association filed a motion requesting the trial court for an order directing how members of the
selection committee were to be chosen. On November 8, 2001, the trial court ordered that the two
members of the selection committee would be selected by Homeowners Association. This appeal
followed.



                                                  -2-
                                      II. Standard of Review

         The standard of review for a non-jury case is de novo upon the record. See Wright v. City
of Knoxville, 898 S.W.2d 177, 181 (Tenn. 1995). There is a presumption of correctness as to the
trial court’s factual findings, unless the preponderance of the evidence is otherwise. See TENN. R.
APP . P. 13(d). For issues of law, the standard of review is de novo, with no presumption of
correctness. See Ridings v. Ralph M. Parsons Co., 914 S.W.2d 79, 80 (Tenn. 1996).

                                       III. Law and Analysis

        The following issues are presented for our review:

1. Whether the trial court erred by limiting the scope of discovery as to the financial status and
records of Professional Counseling;
2. Whether the trial court erred by failing to rule that the proposed use of the home violated Pioneer
Subdivision’s restrictive covenant and that the proposed use of the home fell under a zoning
exemption statute, section 13-24-101, et seq.;
3. Whether the trial court erred by ordering Professional Counseling to include at least two residents
of Pioneer Subdivision on the selection committee used to select residents for the group home; and
4. Whether the trial court erred by retaining jurisdiction of the case to allow the parties to submit
future disputes to the trial court for hearing.
We will examine each issue in turn.

         The first issue presented for our review is whether the trial court erred by limiting the scope
of discovery as to the financial status and records of Professional Counseling. The decision to limit
the scope of discovery “lies within the sound discretion of the trial court, and its decision will not
be reversed absent an abuse of discretion.” Loveall v. American Honda Motor Co., Inc., 694 S.W.2d
937, 939 (Tenn. 1985) (citing Centurion Indus., Inc. v. Warren Steurer & Assoc., 665 F.2d 323, 326
(10th Cir. 1981)). From our review of the record, we find no abuse of the trial court’s discretion to
limit the scope of discovery regarding Professional Counseling’s finances. Accordingly, we affirm
the trial court’s decision to limit the scope of discovery as to the financial status and records of
Professional Counseling.

         The second issue presented for our review is whether the trial court erred by failing to rule
that the proposed use of the home violated Pioneer Subdivision’s restrictive covenant and that the
proposed use of the home fell under a zoning exemption statute, section 13-24-101, et seq. The trial
court stated that the group home violated Pioneer Subdivision’s restrictive covenant and the
Dyersburg zoning ordinance. The trial court found, however, that the group home fell within the
zoning exemption statute, section 13-24-101, et seq. The trial court stated that Pioneer Subdivision’s
restrictive covenant and the Dyersburg zoning ordinance say “you cannot operate an enterprise such
as this in your development. No question about that. In the infinite wisdom of our elected officials,
that has been changed by a law that says you can if you do certain things. And that statute overrides



                                                  -3-
the zoning. It overrides the subdivision restrictions.” We must decide whether the trial court erred
by finding that the group home fell within the zoning exemption statute, section 13-24-101, et seq.

         The purpose of section 13-24-101, et seq. is “to remove any zoning obstacles which prevent
mentally retarded, mentally handicapped or physically handicapped persons from living in normal
residential surroundings.” TENN. CODE ANN . § 13-24-101(a) (Supp. 2001). Section 13-24-102
classifies a group home of eight or fewer mentally retarded, mentally handicapped or physically
handicapped persons and two guardians as a “single family residence” for zoning purposes. TENN.
CODE ANN . § 13-24-102 (1999). Section 13-24-103 states that “[t]his part takes precedence over any
provision in any zoning law or ordinance in Tennessee to the contrary.” TENN. CODE ANN . § 13-24-
103 (1999). Professional Counseling intends to use the home in Pioneer Subdivision as a group
home for eight or fewer mentally handicapped individuals and two guardians. The statute clearly
states that a use of a home in this manner is classified as a “single family residence” which is exempt
from “any zoning obstacles.” We find that Professional Counseling’s proposed use of the home falls
within section 13-24-101, et seq. which overrides the Pioneer Subdivision restrictive covenant and
the Dyersburg zoning ordinance. Accordingly, we affirm the trial court’s finding that the proposed
use of the home falls within section 13-24-101, et seq.

        The third issue presented for our review is whether the trial court erred by ordering
Professional Counseling to include at least two residents of Pioneer Subdivision on the selection
committee used to select residents for the group home. We agree that the trial court erred by
ordering Professional Counseling to include at least two residents of Pioneer Subdivision on the
selection committee when that issue was not submitted to the trial court in the pleadings.

        It is a fundamental rule of law that in order to receive relief, a party must plead, request, and
prove the relief with the opposing party having the opportunity to offer proof opposing the requested
relief. Rule 54.03 of the Tennessee Rules of Civil Procedure states:

                A judgment by default shall not be different in kind from or
                exceed in amount that prayed for in the demand for judgment.
                Except as to a party against whom a judgment is entered by
                default, every final judgment shall grant the relief to which the
                party in whose favor it is rendered is entitled, even if the party
                has not demanded such relief in the party’s pleadings; but the
                court shall not give the successful party relief, though such party
                may be entitled to it, where the propriety of such relief was not
                litigated and the opposing party had no opportunity to assert
                defenses to such relief.

TENN. R. CIV . P. 54.03.

        In addressing the necessity for matters to be alleged in the pleadings and supported by
evidence before they can be adjudicated by the chancery court, Gibson’s Suits in Chancery states:


                                                  -4-
               A Court of Chancery has no jurisdiction of any matter not submitted
               to it in a pleading for adjudication; nor can the defendant be called on
               to respond to anything not alleged against him. Neither can a Court
               consider any evidence which does not directly, or indirectly, tend to
               prove or disprove the allegations contained in the pleadings. A decree
               can neither be based on allegations without corresponding proof, nor on
               proof without corresponding allegations. All decrees must be the
               concurring result of allegations justified by proof, and proof justified by
               allegations. A decree based on pleadings without proof, will be reversed
               on appeal, but will be good against collateral attack. A decree based on
               proof, without pleadings, will not only be reversed on appeal, but will also
               yield to a collateral attack because such a decree is coram non judice, and
               absolutely void. The jurisdiction of the Court is circumscribed by the
               pleadings, and the pleadings are circumscribed by the Law.

Gibson’s Suits in Chancery § 218 (7th ed. 1988).

         This fundamental rule of law has been upheld by the courts of Tennessee. In the case of
Cardwell v. Hackett, 579 S.W.2d 186 (Tenn. Ct. App. 1978), the plaintiff sued the defendant for
implied warranty of a mobile home purchased by the plaintiff from the defendant. The trial court
rendered a judgment for the return of the purchase price of the mobile home to the plaintiff and a
return of the mobile home to the defendant. In reversing the judgment on appeal, this Court stated,
“Thus, his judgment is a rescission of the contract and an effort to restore the parties to status quo.
It seems to us that this is error . . . because the pleadings do not encompass a suit for rescission.”
Id. at 191.

        In the case of Fidelity-Phenix Fire Ins. Co. of New York v. Jackson, et al., 181 S.W.2d 625
(Tenn. 1944), our supreme court stated, “No rule is better settled than that both allegations and proof
are essential to a decree or judgment and that there can be no valid decree unless the matter on which
the decree is rested is plainly within the scope of the pleadings.” Id. at 629.
The court also noted with approval:

               In order to give a judgment the merit and finality of an adjudication
               between the parties, it must be responsive not only to the proof but
               to the issues tendered by the pleadings, because pleadings are the
               very foundation of judgments and decrees. A judgment will be void
               which is a departure from the pleadings, and based upon a case not
               averred therein, since if allowed to stand it would be altogether
               arbitrary and unjust and conclude a point upon which the parties had
               not been heard . . . . Therefore, the rule is firmly established that
               irrespective of what may be proved a court cannot decree to any
               plaintiff more than he claims in his bill or other pleadings.



                                                 -5-
Id. (citation and internal quotations omitted).

        The relief requested by Homeowners Association in their pleadings was based upon a
violation of Pioneer Subdivision’s restrictive covenant and Dyersburg’s zoning ordinance.
Homeowners Association requested the trial court to order an injunction enjoining Professional
Counseling from using the property as a group home. Homeowners Association did not request or
offer evidence in support of placing residents of Pioneer Subdivision on the selection committee for
the group home. The trial court ordered Professional Counseling to include at least two residents
of Pioneer Subdivision on the selection committee. This relief granted was not within the scope of
the pleadings. Under the state of the record before us, the relief granted should have been confined
to the relief sought in the pleadings. Accordingly, we reverse the trial court’s decision ordering
Professional Counseling to include at least two residents of Pioneer Subdivision on the selection
committee.

        The fourth issue presented for our review is whether the trial court erred by retaining
jurisdiction of the case to allow the parties to submit future disputes to the trial court for hearing.
The recitation by the trial court that it was retaining jurisdiction of the case was mere surplusage
because the parties have the right to submit future disputes related to the original judgment to the
trial court. Accordingly, we affirm the trial court’s order retaining jurisdiction of the case to allow
the parties to submit future disputes to the trial court for hearing.

                                           IV. Conclusion

       For the foregoing reasons, the decision of the trial court is affirmed in part, reversed in part,
and remanded for further proceedings consistent with this opinion. Costs of this appeal are taxed
equally against the Appellant, Professional Counseling Services, Inc., and its surety, and the
Appellee, Pioneer Subdivision Homeowners Association, Inc., for which execution may issue if
necessary.




                                                        ___________________________________
                                                        ALAN E. HIGHERS, JUDGE




                                                  -6-